DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 4 is objected to because of the following informalities:  in line 2, it appears that “view” should be ---viewed---.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Storz 9 (U.S. Des. 366,690).

With respect to claim 1, Storz, see annotated figure 1 below, discloses a dual-bearing reel for casting a fishing line in a forward direction, comprising: a first side plate on a first side of the dual-bearing real; a second side plate disposed on a second side of the dual-bearing reel apart from the first side plate in a lateral direction so as to form a space therebetween; a rod mounting portion (figure 2 shows the underside of the of reel exposing the rod mounting portion) disposed between the first side plate and the second side plate; a front cover having a distal end portion, and covering the space between the first side plate and the second side plate from a front; and a handle disposed on the first side, a center (see annotated figure 1, below) of the distal end portion of the front cover in the lateral direction positioned toward the first side relative to a center of the rod mounting portion in the lateral direction.

[AltContent: textbox (Portion of thumbrest covering a portion of front cover)][AltContent: textbox (Distal end portion of cover)]

[AltContent: textbox (Finger placement portion)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second side)][AltContent: textbox (First side)][AltContent: arrow]
[AltContent: textbox ()][AltContent: arrow][AltContent: textbox (Second side plate)][AltContent: arrow][AltContent: textbox (First side plate)][AltContent: arrow]
    PNG
    media_image1.png
    452
    490
    media_image1.png
    Greyscale


With respect to claim 2, Storz, see annotated figure 1 above, discloses the dual-bearing reel according to claim 1, wherein the reel body includes a thumbrest disposed so as to cover at least a portion of the front cover when viewed from above, the thumbrest having a finger placement portion on which a thumb of a hand of a user holding the reel body from the second side is capable of being placed, and the finger placement portion corresponds to the distal end portion of the front cover.

With respect to claim 3, Storz, as seen in figure 1 for example, discloses the dual-bearing reel according to claim 2, wherein the finger placement portion is disposed in a position offset toward the first side relative to the center of the rod mounting portion in the lateral direction.

With respect to claim 5, Storz, in figure 1 for example, discloses the dual-bearing reel according to claim 1, wherein the reel body further has a second side cover covering a side of the second side plate, and the front cover has a first curved portion that is arc-shaped and extends from the distal end portion toward the first side plate, and a second curved portion that is arc-shaped and extends from the distal end portion toward the second side plate and is smoothly connected to the second side cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storz in view of Champman et al (U.S. Patent no. 5,988,549).

With respect to claim 4, Storz does not teach the finger placement portion is recessed in a direction when view from above toward the front cover.
 Chapman et al teach a dual-bearing reel with a thumbrest portion 48 that is recessed to provide the user with a more reliable and less fatiguing grasp of the fishing reel (col. 1, lines 11-16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Storz with the thumbrest as taught by Chapman et al to provide a more reliable and less fatiguing grasp of the fishing reel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niitsuma et al is cited to show a dual-bearing reel with a removable top cover/thumbrest. Gray et al is cited to show a front cover 73. Hyun and Asaba are each cited to show a dual-bearing reel with a thumbrest and front cover.  Asano et al is cited to show a contoured reel body and grip portion. Yamaguchi and Asano et al are each cited to show a thumb rest. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/